Eminent domain; taking; aircraft sonic booms. — Plaintiffs claim a fifth amendment taking, by inverse condemnation, of their home in rural North Carolina. Proof of the taking consists almost entirely of property damage allegedly resulting from a sonic boom produced by the flight on November 14, 1968 of defendant’s SR-71 aircraft over a nearby location at an altitude above 70,000 feet and a speed of Mach 3, or 2,000 mph. On October 4, 1977 Trial Judge C. Murray Bernhardt filed a recommended decision concluding that the damage to plaintiffs’ home was not attributable to the sonic boom of November 14, 1968 or to sonic booms prior thereto, but instead the damage long predated the sonic boom. On April 4, 1978 the court, by order, adopted the recommended decision (except as to the sentence appearing in brackets at the end of footnote 6 on page 7) as the basis for its judgment in this case, concluded that plaintiffs are not entitled to recover and dismissed the petition.